I am experiencing a feeling of signal honour and
genuine pleasure, and also at the same time a deep feeling
as I now, on behalf of my country, Rwanda, speak before
this prestigious General Assembly of the United Nations,
which each year considers the fate of our world.
Above all, I should like to associate myself with the
eminent speakers who have spoken before me here, to
extend to you, Sir, on behalf of the delegation of which I am
the head, our warmest congratulations on your election to the
presidency of the United Nations General Assembly at its
forty-eighth session. We are assured that your personal
qualities and your extensive experience in international
issues will assist you in discharging this difficult
responsibility. Your personal qualities and your experience
are the best guarantee of the success of the work of the
present session. We also wish to congratulate all the other
members of the General Committee, who, we are sure, will
spare no effort in assisting you in successfully discharging
the difficult task entrusted to you. The delegation of the
Republic of Rwanda will spare no effort to participate
actively and effectively to ensure a successful conclusion of
the debate on the items on the agenda of this session.

Moreover, we wish to render a well-deserved tribute to
your predecessor, Mr. Stoyan Ganev, who was always
inspired by the same concern for effectiveness in the cause
of peace, justice and international security. He deserves our
deep gratitude for having guided with wisdom and
competence the work of the forty-seventh session of the
General Assembly.
We should also like to take advantage of this happy
opportunity to warmly welcome the presence here with us of
new Member States, the admission of which is an important
stage towards achieving the universality of the Organization.
The forty-eighth session of the United Nations General
Assembly is opening at a time when the world presents to us
a rather gloomy picture. Here and there are several scattered
islets of peace and prosperity but they are few indeed.
Moreover, in various corners of the world armed conflicts
and political tensions are ready to explode into open crisis
and economic and social ruin. In many countries we find
poverty and upheavals in the quest for more balanced
societies, and everywhere there is anguish in the face of so
many challenges which confront the conscience of man and
which spawn fear for the future.
Fortunately, good will is being demonstrated and
mobilized at the level of States, non-governmental
organizations, and regional and international organizations -
in the forefront of which is the United Nations - to arouse
the universal conscience, extinguish the fires, accompany
political change, allay misery and renew hope and the
enjoyment of life for those for whom the horizon seems
closed and gloomy.
It is an appropriate time and place to pay a sincere
tribute to the world Organization and to its tireless
Secretary-General, Mr. Boutros Boutros-Ghali, for all the
actions undertaken and carried out with skill and designed to
restore peace in regions and countries devastated by war, to
prevent other conflicts, and to assist disadvantaged peoples
or those sorely tried by disasters of all types. To be sure,
the means are limited, but is not this Organization the last
hope of people?
And success nurtures that hope. Thus we welcome
enthusiastically the end of the civil war in Cambodia and the
re-establishment of State institutions in that country.
Rwanda welcomes the progress that has been made
towards a settlement of the conflict in Mozambique and is
following particularly closely the political developments in
South Africa. While the system of apartheid in the latter has
not yet been completely eliminated, recent developments
promise positive and rapid progress.
Rwanda is also most gratified at the very positive
course of the Middle East peace negotiations, which, thanks
to mutual recognition between Israel and the Palestine
Liberation Organization (PLO) and to the signing, in
Washington on 13 September 1993, of an agreement on
Palestinian autonomy in Gaza and Jericho, have just gone
through a very important stage. We hope that this historic
agreement, which lays the bases for reconciliation between
Israelis and Palestinians, will open the way to a lasting
solution to all the issues connected with the problem of the
Middle East and will lead ultimately to peace and calm in
that part of the world.
To that end, we call on the international community to
redouble its efforts to secure positive results for the attempts
now being made to settle the conflicts in Bosnia and
Herzegovina, Liberia, Angola, Somalia and all other
countries where peoples are being battered, divided and
plunged into misery by individual or tribal egoism and
ambition or are having their sovereignty threatened by the
inordinate greed of other States.
At the level of international economic relations, it is
depressing to note that, to this day, three quarters of
mankind live on the sidelines of economic and social
progress, in so far as numerous structural imbalances
continue to hamper the efforts of the countries of the South
to achieve self-development and international cooperation.
Indeed, despite the concerted efforts at integration, despite
the internal adjustments still undertaken at enormous
sacrifice, and despite the expressions of good will for
international partnership, foreign debt continues to grow, and
the gap between the economies of the North and those of the
South continues to widen.
The delegation of Rwanda is convinced that if the lot
of mankind is to be improved, the international community
must undertake measures that can promote the emergence of
a new, more balanced and more equitable world economic
order. In this regard, only a common political will on the
part of all the Members of this Organization can help to
correct the structural imbalances in the global economy and
to open the way to a new partnership in which
interdependence means, first and foremost, a shared destiny
for mankind, in which international cooperation is even more
synonymous with success that benefits all the partners - the
seal of fraternity and the promise of genuine solidarity.
Forty-eighth session - 6 October l993 3
Rwanda has always believed that international
cooperation, if it is to be more effective, must be based to an
even greater extent on intense, transparent, consistent and
concise action agreed with our partners and undertaken
within what must one day be regarded as a genuine contract
of solidarity. Rwanda has always believed that well-planned
cooperation implies the concept of co-management, of co-
responsibility. This means shared responsibility, ongoing
dialogue, transparency of commitments and acceptance of
the right of all sides to make mistakes, so that, to a greater
extent than in the past, cooperation can meet the stakes of
the future. To secure even more genuine cooperation, the
international community must seek effective solutions to all
these challenges that are leading us into institutionalized,
crushing debt.
In addition, the scope of international cooperation can
be widened, and its impact increased, only through genuine
integration of action and of programmes in the context of a
national strategy and with a global vision of authentic self-
development. Rwanda has always attached special
importance to international cooperation, to which it owes so
much of its progress, its development and its achievements.
With regard to the political situation in Rwanda, my
country, as Members know, is emerging from a pointless and
undeserved war, which was imposed on it three years ago,
on 1 October 1990. Allow me, before sketching out the
situation into which this war has plunged the population of
Rwanda and the country’s economy, to emphasize once
again the role of the international community in resolving
crises and conflicts, for the ending of the war in my country
is the result of a miracle of international solidarity.
There is no doubt that this required the good will of the
two parties to the conflict. Wisdom prevailed over ambition,
and hatred yielded to the nation’s need to survive. But the
will of the two parties to pool their efforts was strongly
supported by countries neighbouring Rwanda, among which
the two parties chose, by common agreement, the Republic
of Zaire as Mediator and the United Republic of Tanzania as
Facilitator.
The two warring parties benefited also from the skilled
help of President Abdou Diouf of Senegal, who was at that
time Chairman of the Organization of African Unity, and of
certain friendly countries - France, Belgium, the Federal
Republic of Germany and the United States of America. In
addition, they received most valuable assistance from the
Organization of African Unity and the United Nations. All
these countries and international organizations sent
representatives to Arusha, Tanzania, to take part in the peace
negotiations that had begun in Zaire following the launching
of hostilities, that had continued in Tanzania for a year, with
their participation, and that culminated in a peace agreement.
I take this opportunity to express once again to all these
countries and organizations the sincere gratitude of the
Government and people of Rwanda for their highly valuable
contribution to the positive outcome of the negotiations,
which were very trying to all who were involved and which
on numerous occasions would have been on the verge of
collapse had it not been for the tenacity and determination
of the two parties and the wise and firm advice of all friends
present.
This senseless war that befell Rwanda is now subsiding,
thanks to the peace agreement that was signed in Arusha on
4 August 1993. It was bloody and devastating. We mourn
tens of thousands of victims. The war resulted in
considerable destruction of infrastructure, equipment and
socio-economic and administrative systems, and it left in a
state of dire poverty more than 900,000 displaced persons,
whose property went up in smoke.
That war has left us with orphans and invalids of all
ages, widows, helpless old people and hundreds of thousands
of economic victims. In the regions affected by the war,
misery and desolation hold sway. Education has been
severely jeopardized and the psychological consequences for
the most vulnerable age groups are doubtless incalculable.
This war has destroyed the fragile equilibrium of the
country’s food supply and has exacerbated the famine which
has struck the entire country, because it broke out in the
country’s most fertile regions, which have not been
cultivated for three years now. The representatives of
international bodies and non-governmental organizations who
visited the camps of displaced persons cannot forget the
desolate sight of the make-shift shelters where hundreds of
thousands of human beings, crammed together in highly
unsanitary conditions, continue to lead lives that are close to
intolerable. Those representatives cannot forget the long
lines of hungry people on the roads, seeking the assistance
sent them by the international community, which with
difficulty was able to deliver it to them for their survival.
And what can we say of the economy in general?
Already badly shaken, it is today in even worse condition,
following the enormous expenditures resulting from the war
and the destruction it caused. Thus, after the signing of the
Arusha Peace Agreement, the time has come for the long-
term, enormous work of national reconstruction in the newly
regained peace and calm, without forgetting the other, no
4 General Assembly - Forty-eighth session
less important objective, the implementation of national
reconciliation and the continued strengthening of the process
of democratization in the management of the country. We
can already welcome the establishment of a multi-party
system by the constitutional review of 10 June 1991, thanks
to which 17 political parties were agreed upon. Five of
them are at present forming a transition Government which
soon will be expanded to the Rwanda Patriotic Front for a
new transitional period which should lead to pluralist, free
and democratic elections.
On the economic level, Rwanda has been experiencing
a crisis since the 1980s, which has had negative
repercussions on the implementation of the budget and has
been exacerbated not only by the war but also by the
unpredictable nature of external shocks, in particular the
collapse of the international price of coffee, our primary
export.
As it was no longer possible to control the growth of
public expenditures and of the fundamental imbalance in the
balance of trade, in combination with a production system
whose structure is very fragile, my country implemented, in
November 1990, a programme of recovery having the
following priorities: to relaunch the economy, to achieve
internal and external financial balance, to promote domestic
savings, to encourage the activity of the private sector and
to improve the management of the public sector.
Rwanda’s structural adjustment programme has been
given great technical and financial support by all the donors,
headed by the Bretton Woods institutions. Unfortunately,
the launching of this programme, which the Government
could apparently have carried out without too many sudden
detours, coincided with the attack of October 1990.
From this rostrum, I would like most solemnly to thank
the international community for the support it has accorded
Rwanda both with assistance in the balance of payments and
with development projects. We are even more grateful for
the priority the international community has given to
assistance for those displaced by the war, in answer to the
consolidated appeal made by the Department of
Humanitarian Affairs of the United Nations, whose
dedication is inestimable.
Following the war and the new deterioration of the
terms of trade which affected the economy of Rwanda, the
very backbone of our structural adjustment programme is
threatened. I am speaking here of the liberalization of
external and internal trade which requires a comfortable
currency reserve situation.
The Government of Rwanda has just decided upon the
primary features of its short- and medium-term post-war
economic policy from 1993 to 1996, items we have
submitted to the international community. This policy
reflects the Government’s commitment to do all in its power
to stabilize the large financial balances and to launch the
process of economic recovery on the basis of the
fundamental strategy of the structural adjustment programme,
which gives a key role to market forces. In short, the
positive results of the measures that have been in place since
November 1990 must be capitalized upon, and new measures
required by the deterioration of short- and medium-term
economic prospects, linked to the war, must be planned.
Therefore, in accordance with the contents of the Peace
Agreement, the priorities of the expanded transitional
Government are to pursue efforts at economic recovery and
to work on four programmes for specifically post-war
economic development: emergency assistance to those
displaced by the war in order to help them return to their
property, assistance in the reintegration of Rwandese
refugees, assistance in reconstruction and assistance in the
social and economic reintegration of demobilized military
personnel.
For the repatriation of Rwandese refugees in accordance
with the Dar-es-Salaam Declaration of 19 February 1991, a
donors’ meeting will be organized at the initiative of the
Government, the Organization of African Unity (OAU) and
the Office of the United Nations High Commissioner for
Refugees (UNHCR). With the war, we saw all types of
destruction, particularly the damaging and/or destruction of
several thousands of hectares of forest which will even
further aggravate the wood shortage. With the end of the
war, the country will have to dispose of the funds to
demobilize more than 31,000 military personnel. We will
also have to locate throughout the country paying jobs and
training which can facilitate their social and economic
reintegration.
Within the framework of the preparation for the
programmes of reconstruction and socio-economic
reintegration of demobilized military personnel, I have
personally sent a request to the Secretary-General of the
United Nations, on 2 January 1993, and an inter-agency
mission of the United Nations systems and of the United
Nations Development Programme (UNDP) is at present
backing the Government of Rwanda in the preparation of the
document to be submitted to the donors at a round table for
humanitarian emergency assistance.
Forty-eighth session - 6 October l993 5
Rwanda is trying to manage its meagre resources in an
extremely difficult context. But it remains committed to the
strategy of economic development contained in the structural
adjustment programme it launched in November 1990, with,
as its base, the process of economic liberalization that has
already begun and is giving the private sector a larger role
in decision-making.
By signing the Peace Agreement the Government of
Rwanda firmly committed itself to strengthening the basis of
a State of law in which public freedoms, together with
political rights, justice and equality, will be guaranteed. In
that Agreement the two parties have agreed that an
independent National Commission for Human Rights will be
established entrusted with dealing with violations of human
rights perpetrated by any person on Rwandan territory and,
in particular, by State bodies and by persons under cover of
the State or other organizations. Simultaneously, the
Government will move to improve the functioning of the
legal and penal systems, in particular by forbidding arbitrary
and illegal arrests and inhumane treatment of detainees and
by severely punishing the perpetrators of such acts.
Since the country’s human, material and financial
means are severely limited, an appeal will be made to
foreign financial and technological assistance, especially in
the area of the training of magistrates and officials of the
Office of the Public Prosecutor and Ministry of Justice
personnel.
In the Peace Agreement the Government of Rwanda has
also reaffirmed its determination to reach a final settlement
of the refugee problem, a goal to which it had committed
itself in the Dar-es-Salaam Declaration of 19 February 1991
at the regional summit meeting which examined the problem
of Rwandan refugees.
The task will be a difficult one for the broad-based
transitional government envisaged in the agreement within
the framework of the Protocols of Agreement on Power-
sharing between the country’s political parties and the
Rwandese Patriotic Front (RPF). That Government will be
set up in the next few days, as soon as the prerequisite
conditions have been met. The task will also be a difficult
one for the people of Rwanda as a whole, who will be the
ultimate authors and beneficiaries of the hoped-for progress
and well-being.
Nevertheless, despite the will and determination of the
Rwandan people and their Government, we must
acknowledge the utter insufficiency of the domestic means
available, given the titanic labour to be accomplished. We
thus look to the international community to support and
supplement our own efforts.
The first contribution we expect from the international
community is the deployment, as rapidly as possible, of an
international neutral force, as provided in the Arusha
Agreement. On behalf of the people of Rwanda, I should
like to express to the United Nations as a whole, and to the
members of the Security Council in particular, our gratitude
for the historic decision the Organization took yesterday in
adopting the resolution establishing the United Nations
Assistance Mission for Rwanda (UNAMIR), so long awaited
for the implementation of the Arusha Peace Agreement.
The Agreement assigns to that force the task of
facilitating the implementation of the Peace Agreement,
specifically by supervising implementation of the Protocol on
the Integration of the Armed Forces of the Two Parties and
by providing various kinds of assistance to the authorities
and competent bodies. The Agreement also assigns to
UNAMIR security tasks, including, inter alia, monitoring the
overall security situation in the country and investigating and
reporting on activities carried out by the competent
authorities and bodies in the maintenance of public order;
assisting in ensuring the security of the civilian population;
assisting with mine-clearance operations; assisting in the
identification of arms stockpiles and the neutralization of
armed bands throughout the country, and monitoring the
respect by both sides of the comprehensive cease-fire and
cessation of hostilities, as provided in the Peace Agreement.
Lastly, the Arusha Peace Agreement entrusts the neutral
international force with the tasks of supervising the training
process of the national armed forces, and here I would
mention only the supervision of the disengagement of forces,
supervision of the demobilization of all the military forces
and the Gendarmerie, and participation in the training
programme for members of the New National Army and
National Gendarmerie.
This is some indication of how necessary and urgent
the establishment of the neutral international force is in order
to allow for the creation of the broad-based transitional
government and the reintegration of persons displaced by the
war, the repatriation of refugees and, in a
6 General Assembly - Forty-eighth session
general manner, national reconstruction in conditions of
maximum security.
Another extremely vital contribution we expect from the
international community, and more specifically from the
United Nations system and, on a bilateral level, from the
friendly countries and various non-governmental
organizations, will be that of financing the priority
programmes to which I referred a few moments ago.
Today, more than ever, Rwanda needs the attention,
concern and good will of the international community. It is
relying on that community’s generosity to re-establish itself
and to recover from the horrors of war. May that hope be
realized soon.
With the support of the international community the
people of Rwanda hope to pass smoothly through a transition
period that, notwithstanding the guidelines of the Peace
Agreement, could still turn out to be arduous. The people
of Rwanda, however, are relying on the patriotism and sense
of responsibility that their political authorities and the leaders
of the parties in the government and the Transitional
Assembly must demonstrate to consolidate the democratic
gains and lay down, once and for all, the foundations of
peace and national harmony. Once the demons of division
have been exorcised, the people of Rwanda will surely build
a new nation and experience once again uninterrupted
progress.
At this session of the General Assembly elections will
be held for a number of seats on the Security Council.
Rwanda has officially put forward its candidacy to become
a non-permanent member of that body entrusted with
responsibility for international peace and security. Its
candidacy was endorsed at the last Summit Meeting of the
Organization of African Unity (OAU) held at Cairo at the
end of June this year. As the Head of State, I ask for the
Assembly’s trust in my country, Rwanda, which has never
yet had a seat on the Security Council. As a State
concerned to carry out its responsibilities, including those on
the international level, Rwanda believes that it can, today
more than yesterday, make its modest contribution to the
maintenance of peace in the world and to the restoration of
peace in troubled regions and countries.
Emerging as it now is from a war that has tried it
sorely, Rwanda is better aware of the price of peace, the
peace it has now regained thanks in particular to the efforts
of the international community.
Those are the reasons that have motivated Rwanda to
put forward its candidacy for a non-permanent seat on the
Security Council: to assist other warring nations to return to
peace, but also to work, together with the other members of
the Council, for the strengthening of peace within its own
borders. Rwanda hopes that it will have your confidence.
An ancient country that was under United Nations
trusteeship throughout the period prior to its accession to
national independence, my country, Rwanda, which has just
emerged from the throes of an unmentionable war and now
yearns to rebuild, relying on the lessons of the past, has
every reason to feel that it has matured, and it assures you
of its unswerving determination to work for the advent of
peace in the world and understanding among nations. On its
behalf, I repeat to the United Nations, our Organization, our
sincerest wishes that it may succeed and flourish for the
happiness of all mankind.
